
	

113 HR 1475 IH: To amend the Congressional Budget Act of 1974 to provide for supplemental estimates of certain revenue bills or joint resolutions that incorporates the macroeconomic effects of that measure.
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1475
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Ms. Jenkins
			 introduced the following bill; which was referred to the
			 Committee on Rules, and
			 in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to provide
		  for supplemental estimates of certain revenue bills or joint resolutions that
		  incorporates the macroeconomic effects of that measure.
	
	
		1.Supplemental estimates of
			 certain revenue bills or joint resolutions that incorporates the macroeconomic
			 effects of that measure
			(a)In
			 generalSection 402 of the
			 Congressional Budget Act of 1974 is amended by inserting (a)
			 after 402. and by adding at the end the following new subsection
			 :
				
					(b)(1)In the case of any bill or joint resolution
				to which this subsection applies, whenever the Congressional Budget Office
				transmits to any committee of the House of Representatives or the Senate any
				revenue estimates provided to it by the Joint Committee on Taxation, it shall
				also, to the extent practicable, transmit to that committee a revenue estimate
				that incorporates the macroeconomic effects of the policy being analyzed. Any
				macroeconomic impact statement under the preceding sentence shall be
				accompanied by a written statement fully disclosing the economic, technical,
				and behavioral assumptions that were made in producing such estimate.
						(2)Paragraph (1) shall apply to any bill or
				joint resolution—
							(A)which the Joint Committee on Taxation
				determines, pursuant to its estimate submitted to the Congressional Budget
				Office under section 202(f), has a revenue impact in excess of $5,000,000,000
				in the fiscal year in which the bill or joint resolution is to become effective
				or in any of the 4 fiscal years following such fiscal year; or
							(B)with respect to which the chair or ranking
				member of the Committee on the Budget of either the Senate or the House of
				Representatives requests an estimate described in paragraph
				(1).
							.
			(b)Effective
			 DateThe amendment made by subsection (a) shall take effect 30
			 days after the date of enactment of this Act.
			
